[J-72-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

IN RE: APPEAL OF COATESVILLE                  :   No. 7 MAP 2020
AREA SCHOOL DISTRICT FROM THE                 :
DECISION OF THE CHESTER COUNTY                :   Appeal from the Order of the
BOARD OF ASSESSMENT APPEALS                   :   Commonwealth Court at Nos. 1130 &
FOR THE PROPERTY LOCATED AT 50                :   1161 CD 2018 dated 8/7/19, dismissing
SOUTH FIRST AVENUE, CITY OF                   :   the order dated 6/30/18, exited 7/5/18,
COATESVILLE, CHESTER COUNTY,                  :   by the Chester County Court of
PENNSYLVANIA, PROPERTY TAX                    :   Common Pleas, Civil Division, at No.
PARCEL NO. 16-05-0229.0000                    :   2013-10936
                                              :
APPEAL OF: COATESVILLE AREA                   :
SCHOOL DISTRICT                               :   ARGUED: September 16, 2020



                                        OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: January 20, 2021


       In this appeal by allowance, two taxing districts undertook parallel challenges to a

property’s partial tax exemption.    We consider whether res judicata and collateral

estoppel preclude merits disposition of the second taxing district’s appeal to the

Commonwealth Court, where the first district elected not to appeal to that court.


                                     I. Background

       Appellee Huston Properties, Inc. (“Taxpayer”), owns the subject property, a

historically significant building in Coatesville, Chester County (the “Property”). In 2013,

Taxpayer, claiming to be a charitable institution, sought tax-exempt status for the

Property for the 2014 tax year.       After a hearing, the Chester County Board of

Assessment Appeals granted a partial exemption of 72%, reasoning that that portion of
the Property was used for charitable purposes.          It thus reduced the Property’s

assessment from $954,450 to $267,250.1

       On October 31, 2013, the City of Coatesville appealed that decision to the

Chester County Court of Common Pleas, which hears tax assessment appeals de novo.

See Green v. Schuylkill Cty. Bd. of Assessment Appeals, 565 Pa. 185, 195, 772 A.2d

419, 425 (2001); 53 Pa.C.S. §8854(a)(1).2       In its appeal, the City challenged the

Property’s partially-tax-exempt status. The appeal was docketed at No. 2013-10761

(the “City’s case”). Six days later, the Coatesville Area School District – another taxing

authority encompassing the Property – lodged its own appeal, also challenging the

Property’s partially-tax-exempt status. That appeal was docketed at 2013-10936 (the

“School District’s case”).

       On December 31, 2013, the School District filed a notice of intervention in the

City’s case.    See 53 Pa.C.S. §8855 (giving taxing districts the right to appeal

assessments within its jurisdiction, and to participate in assessment appeals initiated by

others). In January 2015, the common pleas court, per Judge Carmody, issued an

1 Under Pennsylvania law, charitable institutions enjoy tax-exempt status to the extent
their properties are used for charitable purposes. See PA. CONST. art. VIII, §2(a)(v); Act
of Nov. 26, 1997, P.L. 508, No. 55 (as amended 10 P.S. §§371-385) (the Institutions of
Purely Public Charity Act).

Although the appeal originally pertained only to the 2014 tax year, by operation of law it
encompassed the Property’s valuation for subsequent tax years during the pendency of
the appeal. See 53 Pa.C.S. §8854(a)(5).

2 Section 8854 is part of the Consolidated County Assessment Law, Act of Oct. 27,
2010, P.L. 895, No. 93, §2 (as amended 53 Pa.C.S. §§8801-8868) (the “Assessment
Law”). See generally In re Consol. Appeals of Chester-Upland Sch. Dist., ___ Pa. ___,
238 A.3d 1213, 1216 n.2 (2020) (noting that the Assessment Law recodifies several
previous acts relating to various classes of counties). The Assessment Law is to be
read in pari materia with the Institutions of Purely Public Charity Act. See 53 Pa.C.S.
§8804(b).


                                     [J-72-2020] - 2
order consolidating the appeals for trial, and a consolidated trial was ultimately held in

November of that year. By that time, Senior Judge Shenkin was presiding over the

case, and although he expressed uncertainty as to whether the consolidation order

applied only to the actual hearing or to the cases as a whole, see N.T., Nov. 17, 2015,

at 15, in the post-trial timeframe he treated it as applying only to the trial. Thus, in

resolving the matters, he issued two separate but identical orders, one for each of the

appeals, rather than a single order with a double caption.3 In the orders, he affirmed the

Board’s grant of a partial exemption and its assessment figure of $267,250.

      Both the City and the School District appealed to the Commonwealth Court, and

Taxpayer cross-appealed as to each, seeking fully-exempt status for the Property. See

53 Pa.C.S. §8854(b) (authorizing such appeals). The intermediate court consolidated

the four appeals and designated the City and School District as the appellants.

      In a memorandum decision, the Commonwealth Court vacated and remanded to

the trial court for more specific findings to support the partial tax exemption.      The

appellate court expressed that the common pleas court should have set forth its findings

and legal conclusions as to the specific factors discussed in Hospital Utilization Project

v. Commonwealth, 507 Pa. 1, 22, 487 A.2d 1306, 1317 (1985), as well as the elements

reflected in Section 5 of the Institutions of Purely Public Charity Act, i.e., 10 P.S.

§375(b). See In re City of Coatesville, Nos. 511, 530, 607, 608 C.D. 2016, 2017 WL

631821, at *2-*3 (Pa. Cmwlth. Feb. 16, 2017).

      On remand, the trial court set forth particularized findings and conclusions, and

re-affirmed its earlier decision assessing the Property at $267,250.       It issued two

opinions to this effect on the same day.        The opinions were, again, substantively


3The orders differed only in their captions and in that one of the orders contained an
explanatory footnote, while the other incorporated that footnote by reference.


                                     [J-72-2020] - 3
identical, the only difference being that the captions reflected different docket numbers:

one for the City’s case, and the other for the School District. At this juncture, the City

elected not to appeal to the Commonwealth Court. For its part, the School District

appealed the ruling in its own case, but it did not appeal the identical, simultaneous

ruling which contained the City’s docket number.

       Taxpayer moved to quash the School District’s appeal.         The Commonwealth

Court granted the motion and dismissed the appeal in a published decision. See In re

Coatesville Area Sch. Dist., 216 A.3d 539 (Pa. Cmwlth. 2019).4 The court observed that

the common pleas court’s ruling in the City’s case became final after no party appealed

it. Because the School District had intervened in that matter, the court continued, it was

a party to those proceedings. With that premise, the court found that res judicata,

relating to claim preclusion, and collateral estoppel, relating to issue preclusion, barred

it from reaching the merits. See id. at 542-43. Additionally, the court noted that a given

property can only have one assessed value regardless of how many taxing districts

have authority to tax it. The court suggested that an “absurd result” could ensue if the

assessment figure ultimately reached on appeal in the School District’s case were to

differ from the trial court’s final, unappealed assessment in the City’s case, i.e.,

$267,250. Id. at 544.

       This Court granted further review to consider whether the Commonwealth Court

acted properly in invoking the doctrines of res judicata and collateral estoppel. See In

re Coatesville Area Sch. Dist., ___ Pa. ___, 224 A.3d 1090 (2020) (per curiam).




4 For convenience we refer to “the appeal” in the singular. In fact, Taxpayer had again
cross-appealed to the Commonwealth Court in relation to the School District’s appeal,
and the Commonwealth Court consolidated the two appeals. This circumstance does
not affect our analysis.


                                     [J-72-2020] - 4
                                II. Preclusion doctrines

      Res judicata – literally, a thing adjudicated – is a judicially-created doctrine. See

Estate of Bell, 463 Pa. 109, 113, 343 A.2d 679, 681 (1975). It bars actions on a claim,

or any part of a claim, which was the subject of a prior action, or could have been raised

in that action. See R/S Financial Corp. v. Kovalchick, 552 Pa. 584, 588, 716 A.2d 1228,

1230 (1998); Balent v. City of Wilkes-Barre, 542 Pa. 555, 563, 669 A.2d 309, 313

(1995). This Court has explained that

      [r]es judicata, or claim preclusion, prohibits parties involved in prior,
      concluded litigation from subsequently asserting claims in a later action
      that were raised, or could have been raised, in the previous adjudication.
      The doctrine of res judicata developed to shield parties from the burden of
      re-litigating a claim with the same parties, or a party in privity with an
      original litigant, and to protect the judiciary from the corresponding
      inefficiency and confusion that re-litigation of a claim would breed.
Wilkes ex rel. Mason v. Phoenix Home Life Mut. Ins. Co., 587 Pa. 590, 607, 902 A.2d

366, 376 (2006) (citation omitted); see also R/S Financial, 552 Pa. at 588, 716 A.2d at

1230 (“The purposes of the rule are the protection of the litigant from the dual burden of

relitigating an issue with the same party or his privy and the promotion of judicial

economy through prevention of needless litigation.” (quoting Foster v. Mut. Fire, Marine

& Inland Ins. Co., 544 Pa. 387, 404, 676 A.2d 652, 661 (1996))).5


5 The Commonwealth Court referenced the “preclusion doctrines of technical res
judicata and collateral estoppel[.]” Coatesville Area Sch. Dist., 216 A.3d at 541
(emphasis added). The parties also use this terminology in their briefs.

The addition of “technical” before res judicata appears to represent an effort to clarify
that the focus is on claim preclusion, as this Court has at times suggested that absent
any modifier, res judicata is an umbrella term encompassing both claim preclusion and
issue preclusion. See, e.g., City of Pittsburgh v. Zoning Bd. of Adjustment, 522 Pa. 44,
55, 559 A.2d 896, 901 (1989). See generally 50 C.J.S. Judgments §927 (2020) (noting
the imprecision in courts’ use of the two terms, and that in some instances res judicata
is utilized in a broad, generic sense to refer to a group of related concepts).
(continued…)
                                     [J-72-2020] - 5
       Four elements common to both actions, sometimes termed the “four identities,”

see, e.g., Estate of Tower, 463 Pa. 93, 100, 343 A.2d 671, 674 (1975), must be present

for res judicata to apply: “an identity of issues, an identity of causes of action, identity of

persons and parties to the action, and identity of the quality or capacity of the parties

suing or being sued.” In re Iulo, 564 Pa. 205, 210, 766 A.2d 335, 337 (2001) (citing

Safeguard Mut. Ins. Co. v. Williams, 463 Pa. 567, 574, 345 A.2d 664, 668 (1975)).

       Collateral estoppel is similar in that it bars re-litigation of an issue that was

decided in a prior action, although it does not require that the claim as such be the

same. For example, if, in a breach of contract action, the defendant asserts that the

contract is invalid because of fraud, but the contract is ruled valid and the defendant is

found liable, in a future lawsuit against the same party alleging a separate breach of the

same contract the defendant is precluded from asserting the invalidity of the contract

based on fraud. See RESTATEMENT (SECOND) OF JUDGMENTS §27, cmt. a, illus. 2 (1982).

       Collateral estoppel will only apply where: the issue is the same as in the prior

litigation; the prior action resulted in a final judgment on the merits; the party against

whom the doctrine is asserted was a party or in privity with a party to the prior action;

and the party against whom the doctrine is asserted had a full and fair opportunity to

litigate the issue in the prior action. See Rue v. K-Mart Corp., 552 Pa. 13, 17, 713 A.2d

82, 84 (1998). In some renditions, courts add a fifth element, namely, that resolution of

the issue in the prior proceeding was essential to the judgment. See, e.g., Office of

Disciplinary Counsel v. Kiesewetter, 585 Pa. 477, 484, 889 A.2d 47, 50-51 (2005).




(…continued)

For simplicity, we presently use res judicata to refer to claim preclusion, and collateral
estoppel to signify issue preclusion.


                                       [J-72-2020] - 6
       Collateral estoppel is premised on practical considerations that overlap

substantially with those of res judicata. These include avoiding the “cost and vexation”

of repetitive litigation, conserving judicial resources, “and, by preventing inconsistent

decisions, encourage[ing] reliance on adjudication.” Id. at 484, 889 A.2d at 51.


                      III. Application of the preclusion doctrines


A. Res judicata

       Insofar as res judicata is concerned, a straightforward application of that doctrine

in this matter is complicated by multiple factors. First, it is not entirely clear whether the

third element, the identity of the parties to the two actions, is satisfied. Although the

School District filed a notice of intervention in the City’s case, this alone did not give it

party status pursuant to the statewide Rules of Civil Procedure promulgated by this

Court. Those rules – which contemplate intervention by petition, hearing, and court

order, see Pa.R.C.P. Nos. 2328, 2329 – do not apply to tax assessment appeals. See

Appeal of Borough of Churchill, 525 Pa. 80, 87, 575 A.2d 550, 553 (1990). Further, the

School District did not comply with the county court’s local rules for becoming a party,

which require that notice of intervention be filed within 30 days after receiving

notification of the appeal. See Chester Cty. Court of Common Pleas Civil Rule No.

5003(a), reprinted in RR. 272a. As described above, the School District’s notice of

intervention was filed approximately two months after the City commenced its trial court

appeal, well beyond the 30-day deadline.

       Besides this technical defect – which might be deemed immaterial as Taxpayer

and the Board do not appear to have raised it as precluding intervention – we re-

emphasize that res judicata is a judicially-created precept based on prudential concerns

which seek to avoid the re-litigation, in a subsequent action, of a claim that was



                                       [J-72-2020] - 7
resolved in a prior action.6 Here, by contrast, two appeals from the Board’s assessment

figure, initiated by two different taxing authorities, were commenced at approximately

the same time and have proceeded in parallel. Taxpayer concedes that “[f]rom the

beginning, there have been two appeals on parallel tracks, the only differences being

the party who initiated the appeal and the docket numbers.”               Brief for Appellee

(Taxpayer) at 10.     We agree and note that the two appeals were, for all practical

purposes, a single action, as their subject matter and sole issue – whether the Property

should have been given partial tax-exempt status for the 2014 tax year – were identical,

and they were consolidated for trial on that issue.7

       That being the case, concerns relating to the inefficiency and burden of

permitting serial litigation of a single claim simply are not present in this dispute.

Indeed, Taxpayer has never argued that they are. Taxpayer’s position appears to be,

rather, that the School District’s decision not to take a further appeal to the

Commonwealth Court from the trial court’s ruling in the City’s case bars it from doing so

in its own case.     The implication is that if the School District had not noted its

6 See generally Wilkes, 587 Pa. at 607, 902 A.2d at 376; Barbara A. Gimbel, The Res
Judicata Doctrine Under Illinois and Federal Law, 88 ILL. BAR. J. 404, 404 (2000)
(observing that res judicata is a judicial tool “directed at promoting judicial economy and
preventing piecemeal and protracted litigation”); see also Proper test to determine
identity of claims for purposes of claim preclusion by res judicata under federal law, 82
A.L.R. Fed. 829, at §2[a] (1987 & 2020 supp.) (“The rule rests on the ground that once a
party has litigated, or has had the opportunity to litigate, the same matter in a court of
competent jurisdiction, that party or its privy should not be permitted to litigate it again to
the harassment and vexation of its adversary.”).

7 Although we cannot know with certainty, it seems likely that if any party had appealed
to the Commonwealth Court from the order in the City’s case, the Commonwealth Court
would again have consolidated that appeal with the appeal in the School District’s case.
Thus, in all likelihood, neither Taxpayer’s litigation burden, nor the expenditure of
judicial resources, would have been materially affected if the School District had done
what Taxpayer claims it was required to do in order to preserve its appellate rights.


                                       [J-72-2020] - 8
intervention in the City’s case, it would not now be precluded from pressing its

contention on appeal.

       We find this to be a misuse of the res judicata concept. As employed here, it did

not serve to shield a party or the courts from repetitive or abusive litigation, but to thwart

the School District’s substantive appellate rights. In this regard, we find salience in the

Board’s argument that res judicata was

       designed to defeat attempts by parties to obtain a second trial on the
       same cause between the same parties by contriving minor difference or
       casting the original cause of action as a new cause of action. The School
       District’s appeal is not a recasting of an original cause of action in order to
       get a second “bite at the apple.” Instead, it is merely seeking appellate
       review of the trial court’s determination that the Property is entitled to a
       partial exemption from taxation.
Brief for Appellee (Board) at 5 (some internal quotation marks and citations omitted).8

       Just as important, it is not clear that the final judgment in the City’s case

constitutes a “prior” judgment as is required for application of res judicata. See In re

R.L.L.’s Estate, 487 Pa. 223, 228, 409 A.2d 321, 323-24 (1979) (reaffirming the rule that

a final judgment is a res judicata prerequisite). Some jurisdictions have held that a final

judgment issued in one case lacks preclusive effect relative to merits review of a

separate judgment issued in a different case. See, e.g., Nationwide Mut. Ins. Co. v.

Liberatore, 408 F.3d 1158, 1162 (9th Cir. 2005) (stating that “a decision entered

coincident with the judgment on appeal, just as a judgment entered after the judgment

on appeal, can scarcely constitute a bar to the instant action” (internal quotation marks

and citation omitted)). One legal encyclopedia articulates this principle in more general

terms, observing that “while a court judgment carries preclusive effect going forward, it


8Although the Board is an Appellee, it favors reversal and has expressly joined in the
School District’s arguments. See id. at 4.


                                       [J-72-2020] - 9
cannot operate to bar direct review of an extant judgment.” 46 AM. JUR. 2D Judgments

§451; cf. RESTATEMENT (SECOND)      OF   JUDGMENTS §15 (stating as a general rule that a

valid final personal judgment is conclusive “except on appeal or other direct review”

(emphasis added)).

       We do not presently decide whether to adopt Section 451 in toto, particularly as

the question has not been raised or briefed by the parties. We do hold, though, that the

rule embodied in that provision currently obtains in light of the unusual circumstances

leading to this appeal – where, as explained, claim preclusion would serve no salutary

purpose and would, instead, deprive a party of merits review based on the fortuity that

the two virtually identical cases were deemed to have been consolidated for trial only

and not for disposition. Thus, we find that res judicata was improperly viewed by the

intermediate court as a barrier to merits resolution of the School District’s appeal.


B. Collateral Estoppel

       For similar reasons, we are not convinced that collateral estoppel should have

been interposed as a bar in the present scenario. Preliminarily, although collateral

estoppel focuses on issues rather than claims, Taxpayer does not suggest that any

discrete “subset” issue within the taxing districts’ overall claim should be foreclosed from

resolution. See Brief for Appellee (Taxpayer) at 14-16 (asserting in general terms that

the predicates for collateral estoppel have been met). For this reason, we view the

claim and the legal issue at the heart of this litigation, namely, whether the Property was

correctly accorded 72% tax-exempt status, as one and the same.

       That being the case, there is little distinction between the two preclusive

doctrines in terms of whether they pertain in the present context. As discussed, the

same types of considerations which underlie res judicata also form the basis for

collateral estoppel. See, e.g., Shaffer v. Smith, 543 Pa. 526, 531-32, 673 A.2d 872, 875

                                     [J-72-2020] - 10
(1996) (quoting Allen v. McCurry, 449 U.S. 90, 94, 101 S. Ct. 411, 415 (1980)). We find

that issue preclusion under the rubric of collateral estoppel should not have been

applied to defeat the School District’s ability to obtain merits review of its substantive

arguments in the intermediate court.


                              IV. Inconsistent judgments

       Taxpayer’s final contention is that appellate review in the School District’s case

was properly foreclosed because any ruling by the Commonwealth Court other than an

affirmance of the county court’s order would lead to an untenable result. Taxpayer’s

theory is that such a ruling would conflict with the final order in the City’s case, which

affirmed the Board’s assessment of the Property’s at $267,250. Taxpayer maintains

that such a conflict would be “irreconcilable.” Brief for Appellee (Taxpayer) at 8, 13, 18.

In this respect, Taxpayer quotes the Commonwealth Court’s decision, in which the court

stated that if two taxing districts were to use differing assessed values for the same

property, an “absurd result” would arise which would be contrary to Section 1922(1) of

the Statutory Construction Act, as a property can only have a single assessment. See

Coatesville, 216 A.3d at 544 (citing 1 Pa.C.S. §1922(1) (reflecting a presumption that

the General Assembly “does not intend a result that is absurd, impossible of execution

or unreasonable”)), quoted in Brief for Appellee (Taxpayer) at 13.

       The Assessment Law contemplates that the assessed value of a property exists

as a single figure appearing on the county assessment rolls, which is maintained by the

county assessment office. See 53 Pa.C.S. §§8802, 8831(c)(4), 8841, 8846, 8847(a).

Assessment appeals are designed to give interested parties, such as the property

owner and any affected taxing districts, an opportunity to challenge the property’s

assessment if they believe it to be in error, see 53 Pa.C.S. §§8844(b), 8855, or non-

uniform, see id. §8854(a)(9)(ii); PA. CONST. art. VIII, §1, or if they believe the

                                     [J-72-2020] - 11
assessment was reached improperly such as via spot reassessment. See 53 Pa.C.S.

§8843. While each taxing district may utilize a different millage rate to compute tax

liability for the property, see generally Chester-Upland Sch. Dist., ___ Pa. at ___ n.5,

238 A.3d at 1218 n.5 (discussing the computation of tax liability), the assessed value

does not exist independently for each such district; again, it subsists as a single figure

at the county level.

       Thus, Taxpayer is correct to the extent it argues that inconsistent and

irreconcilable assessments stemming from multiple court orders would represent an

obstacle to the orderly functioning of the tax assessment scheme as designed by the

Legislature. We find, however, that this type of result would not arise from an appellate

court order in the School District’s case which conflicts with the common pleas court’s

ruling in the City’s case.

       First, Taxpayer’s irreconcilable-conflict theory does not depend on the School

District having intervened, or otherwise entered its appearance, in the City’s case.

Therefore, accepting Taxpayer’s argument would mean that, so long as one taxing

district elects not to appeal a ruling issued by the common pleas court, no other taxing

district may appeal from a common pleas court order in its own, independent litigation

regarding the same property. A result along those lines, however, would be contrary to

the express terms of the Assessment Law. See 53 Pa.C.S. §8854(b) (“The board, or

any party to the appeal to the court of common pleas, may appeal from the judgment,

order or decree of the court of common pleas.”).

       Additionally, when a board of assessment appeals, a county court, or an

appellate court reaches a final determination as to the assessment of a property, such a

ruling is mandatory with regard to the county assessment office’s administration of the

assessment rolls. And as noted, it is the figure contained in the assessment rolls that is


                                    [J-72-2020] - 12
used by each taxing district as the basis for computing the tax due and owing to that

district for the subject property in a given tax year.

       With the above in mind, we note further that Pennsylvania’s appellate courts

have authority to modify, vacate, or reverse any order brought before them for review,

and to remand with instructions to the trial court. See 42 Pa.C.S. §706. Implicit in that

authority – at least within the property-tax assessment arena where a single

assessment figure is maintained on a countywide basis – is the ability to override any

prior, inconsistent order in relation to the subject property’s assessment issued in a

different case, so long as the prior order was not issued by a court in a higher tier of

Pennsylvania’s unified judicial system. That being the case, if the Commonwealth Court

eventually sets the Property’s assessment at a figure other than $267,250, or if it again

remands to the county court with instructions and that court sets the Property’s

assessed value at an amount other than $267,250 – or if this Court grants further review

and does so – the latter ruling will supersede the earlier one filed by the common pleas

court in the City’s case. Cf. RESTATEMENT (SECOND)        OF   JUDGMENTS §15 (“When in two

actions inconsistent final judgments are rendered, it is the later, not the earlier,

judgment that is accorded conclusive effect in a third action under the rules of res

judicata.”).

       Put differently, whether or not a final order in the School District’s case expressly

so states, the assessment figure ultimately reached in the School District’s appeal will

be mandatory in relation to the county assessment office, and this will be true

notwithstanding any difference between that amount and the common pleas court’s

earlier (and now final) ruling in the City’s case.         Accordingly, we disagree with

Taxpayer’s contention that an irreconcilable conflict would follow from any ruling by the

Commonwealth Court in the School District’s case other than affirmance.


                                       [J-72-2020] - 13
                                     V. Conclusion

       For the reasons given, the judgment of the Commonwealth Court is vacated and

the matter is remanded to that court for a merits disposition of the consolidated cross-

appeals in this matter.


       Justices Baer, Todd, Donohue, Dougherty and Mundy join the opinion.

       Justice Wecht files a dissenting opinion.




                                     [J-72-2020] - 14